Citation Nr: 1727894	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service connected disabilities.

2.  Entitlement to service connection for a heart disability, including atrial fibrillation and as secondary to hypertension and service connected disabilities.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to May 2005, including service in the Southwest Asia theater of Operation from August 16, 2003, to September 15, 2003.  He also had periods of Naval Reserve service preceding this period of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, and January 2012 decisions of the San Diego, California, Regional Office.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's TDIU claim.  The RO denied the Veteran's initial TDIU claim in October 2006.  Subsequently VA received a February 2007 notice of disagreement (NOD) to this determination.  As such, the RO was required to issue an appropriate Statement of the Case (SOC) and the matter was placed in appellate status.  See 38 C.F.R. § 20.201 (2017).  To date, the RO has not issued an SOC.  

Rating actions, dated in January 2015, August 2013, and December 2007, purporting to address the Veteran's TDIU claim each denied the matter.  Because none of these ratings granted the maximum benefit under law (i.e., grant the TDIU claim), the original TDIU claim remains open and pending in appellate status.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (a pending claim that is placed in appellate status cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal).  Thus, the October 2006 rating decision remains open and pending in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the medical evidence establishes the Veteran has diagnoses of hypertension and a heart disability.  He also relays a competent account of the manifestations of his service connected disabilities (e.g., an impaired ability to exercise) and of the contemporaneous statements of a medical professional regarding his claimed disabilities.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service treatment records also document, at least one, arguable notation of elevated blood pressure and document his heart related treatments during his period of reserve service.  Taken together, the evidence meets the minimum requirements to require VA to provide the Veteran appropriate VA examinations in connection with his service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to his period of active service, the Veteran's claims folder reflects that he enlisted in the Naval Reserves in October 1993.  However, the record does not adequately document the Veteran's periods of service after October 1993 or whether such service was classified as active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  On remand, efforts must be made to ascertain the dates and classification of the Veteran's reserve service.  See 38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. §  3.159(c) (2017). 

The Veteran testified at his Board hearing and VA records confirm that he seeks regular VA treatment for his hypertension and heart disabilities, but record dated since January 2012 have not been associated with the claims folder.  While not definitive, record also suggests that the Veteran may have sought private treatment for the claimed disabilities, including while a member of the U.S. Naval Reserves.  Attempts to obtain these reasonably identified and relevant records must be undertaken on remand.  Id.  

As discussed in the Introduction, in October 2006, the RO denied the Veteran's initial TDIU claim.  The Veteran filed a timely February 2007 NOD with the initial denial of this claim.  The RO has yet to issue an appropriate SOC in response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board has no discretion and is obligated to remand the TDIU claims for the issuance of an appropriate SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify all sources of private hypertension and heart disability treatment, hospitalization, or evaluation, since October 1993. 

2.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related to the claimed hypertension and heart disability, from January 2012 to the present.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing. 

3.  Contact the U.S. Naval Reserve, the Defense Financial Services (DFAS), or other appropriate government repository, and request any the record(s) that identify the specific period and corresponding nature (i.e., active duty, ACDUTRA, or INACDUTRA) of the Veteran's service after enlistment in October 1993.  The duration and nature of all reported periods of reserve service are to be placed in a clear chart, timeline, or memorandum.  All requests and records received should be associated with the claims folder. Any negative response should be in writing and associated with the claims folder. 

4.  After the aforementioned development has been completed, schedule the Veteran for a VA examination(s) with an appropriate medical professional in connection with his hypertension and heart claims.  The entire claims folder must be made available and reviewed by the examiner(s), with such review noted in the report(s).  The examiner(s) should record the full history of the disorder(s), including the Veteran's account of symptomatology, and all necessary tests should be performed. 

The examiner should diagnose all hypertension and heart condition(s) currently present or since the filing of the claim, specifically diagnosing or ruling out hypertension atrial fibrillation.  And for each diagnosis the examiner must state:

(I) Whether the evidence establishes clearly and unmistakably (i.e., undebateably) that the diagnosis

(a) exsisted prior to the Veteran's April 2003 period of active service.   

(b) was not aggravated beyond the natural progression of the disability by the Veteran's April 2003 period of active service. 

(II) Whether it is at least as likely as not the condition:

(a) is related to or the result of the Veteran's active service, or any period of ACDUTRA or INACDUTRA.

(b) initially manifested during his active military service, within one years of separation from active service, or during a period of ACDUTRA.

(c) was caused by any service-connected disability, including but not limited to migraine headaches, posttraumatic stress disorder, and TBI.   

(d) is aggravated by service-connected disabilities, including but not limited to migraine headaches, posttraumatic stress disorder, and TBI.

(e) was caused or aggravated by hypertension.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the competent account of symptomatology and his ability to perform tasks to maintain his weight.  All provided opinions must be supported by a clearly stated rationale.

All findings and conclusions should be set forth in a legible report. 

5.  After completing the above and ensuring the VA examination and opinion is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

7.  Finally, issue a Statement of the Case addressing the Veteran's claim for a TDIU.  The determination was initially addressed by the RO in an October 2006 decision as discussed above.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




